Title: Thomas Jefferson to Thomas Eston Randolph, 24 June 1819
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            
                            Monticello
                            June 24. 19.
          
          I mentioned to you some days ago that I had a note in the bank of the US. for
                            1000.D. which I was notified at the time must be paid up at it’s term, and could not be renewed. as I sent it with a
                        blank date to be filled on the day of actual discount, I do not know the precise day it is due,
                        but I know it is between the 1st & 7th of July. for this I have no earthly resource but the balance
                        due me from you and the millrent of the quarter due the last day of this month. this flour I
                        think you said you would send immediately, and I hope you will provide for the balance of cash
                        also. nothing is so painful as to press you inconveniently, but the consequence of letting my
                        note fall on my indorser, gives me a horror I cannot meet, and leaves me no salvation from it
                        but yourself. money placed in Richmond will be the same thing or better
                        than cash here. I had fixed on this day sennight for my departure for Bedford, but  that must
                        depend on my getting this gap previously stopped. with a thousand apologies for the
                            anxiety I feel I salute you affectionately
          
            
                        Th: Jefferson
          
        